United States Court of Appeals
                        For the First Circuit


No. 20-1470

                            ANDREA ROSE,

                        Plaintiff, Appellant,

                                 v.

                     RTN FEDERAL CREDIT UNION,

                        Defendant, Appellee.


                            ERRATA SHEET

           The opinion of this Court issued on June 10, 2021, is

corrected as follows:

           On page 10, line 17, replace "person the" with "person

in the".

           On page 10, line 20, replace "Reg." with "Regs.".